LATTIMORE, Judge.
Conviction for murder; punishment, five years in the penitentiary.
The state’s attorney with this court calls our attention to the fact that the record contains no notice of appeal. Appellant’s motion for new trial was overruled on November 21, 1930, and there is no statement connected therewith giving notice of appeal. Neither do we find anything relative to this subject in the sentence, where some times such notice appears. Attention is also called to the fact that the bills of exception and statement of facts were filed too late, but in view of the jurisdictional question raised this proposition will not be passed upon.
Because of the absence of the statutory requisite of notice of appeal properly given and entered of record (Code Crim. Proc., 1925, art. 827), the appeal will be dismissed.

Dismissed.